          Case 1:19-cr-00488-VSB Document 27 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                         5/20/2020
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :                              19-CR-488 (VSB)
 UNITED STATES OF AMERICA,               :
                                         :                                        ORDER
                 -v-                     :
                                         :
 KEENAN CARROLL,                         :
                         Defendant.      :
                                         :
 --------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        IT IS HEREBY ORDERED that the defendant’s bail is modified to include (1) location

monitoring with a curfew to be set by Pretrial Services, (2) the defendant must abide by the

conditions set forth in the order of protection issued in Bronx Criminal Court.

        IT IS FURTHER ORDERED that the defendant report to the Pretrial Services Office on

May 20, 2020 at 10:00 a.m. for the installation of the bracelet. The defendant is granted

permission to self-install the device at his sister's residence.

        IT IS FURTHER ORDERD that the location monitoring installation take place within 24

hours from the close of business of May 19, 2020. A telephone status conference is set for June

9, 2020 at 11:00 a.m.

SO ORDERED.


Dated: May 20, 2020
       New York, New York

                                                        ________________________
                                                        VERNON S. BRODERICK
                                                        United States District Judge
